Citation Nr: 0518648	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  99-21 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right elbow shell fragment wound 
with scar.  

2.  Entitlement to an increased rating for residuals of a 
right hand shell fragment wound with fractures of the 1st and 
2nd metacarpals, currently assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1966 to January 
1969.

Historically, a January 1970 rating decision granted service 
connection and assigned a 10 percent evaluation for residuals 
of a right hand shell fragment wound with fractures of the 
1st and 2nd metacarpals and a noncompensable evaluation for a 
right elbow scar.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Newark, New 
Jersey, Regional Office (RO), which, in part, confirmed a 10 
percent evaluation for residuals of a right hand shell 
fragment wound with fractures of the 1st and 2nd metacarpals; 
and granted service connection and assigned a noncompensable 
evaluation for residuals of a right elbow shell fragment 
wound with retained foreign body, effective April 27, 1998.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the right elbow shell fragment wound 
disability rating appellate issue as that set out on the 
title page of this decision.  

Parenthetically, although appellant expressed disagreement 
with that February 1999 rating decision's denial of service 
connection for arthritis of the right hand and elbow and a 
Statement of the Case was issue on that service connection 
issue, a Substantive Appeal was not timely received on said 
issue.  Consequently, said issue is not perfected and 
currently before the Board (See 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 20.200, 20.202, and 20.302(b)) (2004).

A December 1999 RO hearing was held.  In a January 2000 
decision, the hearing officer, in part, assigned a 10 percent 
evaluation for a tender scar of the right elbow, effective 
April 27, 1998, and included the scar as a residual of the 
service-connected right elbow shell fragment wound.  

In April 2002, the Board undertook additional development on 
said appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Consequently, in light of that Federal Circuit case, 
in November 2003, the Board remanded the case to the RO for 
additional development, including readjudication that 
considered any additional evidence obtained pursuant to the 
Board development regulations in effect prior to said 
judicial invalidation.

The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  The appellant's service-connected residuals of a right 
elbow shell fragment wound are manifested primarily by an 
essentially asymptomatic residual scar.  The right elbow 
objectively exhibits full, painless motion.  

2.  The appellant's service-connected residuals of a right 
hand shell fragment wound are manifested primarily by 
subjective complaints of occasional right hand weakness, 
pain, or fatigue on repetitive use; essentially asymptomatic 
residual scars over the dorsum of the hand; apparently a 
shrapnel fragment located just under the skin on the dorsum 
of that hand; and healed, essentially asymptomatic fractures 
at the base of the right thumb and index finger.  Full, 
painless motion of all fingers and wrist has been clinically 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for appellant's service-connected residuals of a 
right elbow shell fragment wound with scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5206, 5207, 7802, 7803, 7804, 7805 (1999-2004).

2.  The criteria for an increased rating in excess of 10 
percent for appellant's service-connected residuals of a 
right hand shell fragment wound with fractures of the 1st and 
2nd metacarpals have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Code 5309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the appellate issues.  

A comprehensive medical history and detailed findings with 
respect to the service-connected right upper extremity shell 
fragment wounds in question over the years are documented in 
the in-service and post-service medical records on file.  VA 
examinations have been conducted, including in 1998, 2001, 
and 2004, which are in totality sufficiently detailed and 
comprehensive regarding the nature and severity of the 
service-connected disabilities at issue and provide a clear 
picture of relevant symptoms and findings.  Furthermore, 
employment medical records and private clinical records have 
been obtained and associated with the claims folder, to the 
extent of their availability.  Appellant has also had the 
opportunity to testify at an RO hearing as to the nature and 
severity of the disabilities at issue.  

There is no indication that other, relevant medical records 
exist that would indicate a greater degree of severity of the 
service-connected disabilities at issue than that shown in 
said VA examinations and other evidence of record.  

It is apparent to the Board that with respect to the 
appellate issues, the appellant was advised regarding the 
necessity of competent evidence that indicates the severity 
of service-connected disabilities at issue.  See, in 
particular, the Statement of the Case and subsequent 
Supplemental Statements of the Case, which set out the 
applicable evidence, laws, regulations, and rating criteria, 
and the reasons for denial of said claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the Court held that a VCAA notice must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  In the instant case, the initial rating 
decisions on appellant's right elbow and hand disabilities 
rating claims in question were rendered prior to the VCAA 
and, thus, a pre-adjudication VCAA notice could not have in 
fact been issued.  Pelegrini does not contain a remedy under 
such facts, nor is an efficient or timely remedy evident to 
the Board under the circumstances here.  The RO issued August 
2001 and March 2004 VCAA notices on said disabilities ratings 
claims on appeal, which specifically advised the appellant as 
to which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating her claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of said claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985); and Mayfield v. 
Nicholson, No. 02-1077 (Vet. App. April 14, 2005).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issues on appeal.  


I.  An Initial Evaluation in Excess of 10 Percent for a Right 
Elbow Shell Fragment Wound.

According to a May 1968 service medical record, appellant 
sustained multiple shrapnel wounds during February 1968, 
including the right forearm and hand, from enemy small arms 
fire and grenade.  In August 1968, it was noted that an 
"s/w" grazed the right arm; and a right elbow "burn" and 
abrasion were treated, including with a phisohex wash and 
dressing.  On January 1969 service separation examination, 
the upper extremities were clinically unremarkable, except 
the right elbow had a 2-inch scar.  A history of multiple 
shrapnel wounds, including the right forearm, was noted.  

On November 1969 VA orthopedic examination, appellant 
reported being a police officer.  Clinically, there was a 1-
1/4-inch by 3/8-inch, superficial, smooth, healed, and 
asymptomatic scar over the right elbow.  It was also noted 
that he was right-handed.  

On June 1983 VA surgical examination, appellant's right elbow 
had a 3-cm long, healed scar over the forearm posteriorly, 
just below the olecranon.  The scar was pliable and 
nonadherent; and the elbow had normal range of motion.  X-
rays of the right elbow were unremarkable, except for a 
small, metallic fragment in the proximal portion of the 
forearm.  Subsequent VA examinations reports dated in the 
1980's indicated that he was a police officer from 1969 to 
1981; a mailman from 1983 to 1988; and a real estate 
investigator for a state agency since 1988.  

United States Postal Service records include private clinical 
records dated in the 1980's, which reflect that in late 1985, 
appellant sustained a right elbow injury lifting heavy mail 
sacks at work and right lateral epicondylitis was diagnosed.  
According to a January 1986 private medical statement, 
although appellant had right elbow pain and a history of a 
shell fragment wound with foreign body  in that area, the 
pain was in the lateral elbow area and an x-ray showed a 
metallic foreign body in the proximal forearm "but not in 
the area of pain."  It was therefore opined that the 
diagnosed probable, acute, lateral epicondylitis/"tennis 
elbow" may have been caused and aggravated by his job.  In a 
written statement, appellant divulged that his right elbow 
became painful in December 1985; and that physicians had 
advised him that the shrapnel in his arm was too far from the 
elbow to be causing any pain and the tendonitis was caused by 
heavy lifting at work.  

Private clinical records dated in March 1995 indicated that 
after an MRI of the neck was performed, appellant reportedly 
began having right elbow pain for the past year and now 
wanted an opinion as to the feasibility of having a shapnel 
fragment removed from that elbow.  On examination, the right 
elbow was unremarkable, except there was a shell fragment 
wound scar at the lateral aspect of the elbow and also a 
surgical scar over the lateral epicondyle from a lateral 
extensor muscle release performed in 1988.  A CT scan of the 
right elbow showed a 5-mm metallic fragment between the 
proximal right radius and ulna, approximately 2-1/2-cm distal 
to the radial head.  It was determined that surgical removal 
of that fragment would be difficult.

On August 1998 VA orthopedic examination, appellant's 
complaints included pain in the area of a right elbow tendon 
injury with surgical repair.  Clinically, there was a 
circumferential 1-1/2-inch long scar over the right lateral 
epicondyle that was slightly tender, well-healed, non-
swollen, and nonadherent.  Approximately 1/2-inch below this 
scar was a non-keloidal, non-swollen, nonadherent, vertical, 
1-inch long scar paralleling the ulna.  The right elbow had 
full range of motion without swelling or muscle loss.  

In a November 1999 written statement, appellant reported that 
in November 1995, he was involved in a motor vehicular 
accident and as a result of receiving an MRI, began 
experiencing severe pain and numbness in the hand and arm.

During a December 1999 RO hearing, appellant testified as to 
the nature and severity of his disabilities at issue.  
Additionally, at T.2-3, he reported that in 1988, after 
having chronic right elbow tendonitis, tendon surgery was 
performed; that in the 1990's, he sustained a motor vehicular 
injury and experienced headaches which he thought were due to 
a "pinched" nerve in the neck; and after having an MRI in 
1995, the metal in him became hot and subsequently, he had 
upper extremity numbness.  

A June 2001 private electrodiagnostic study revealed left C7 
radiculopathy and left carpal tunnel syndrome.

On August 2001 VA orthopedic examination, appellant reported 
having difficulty lifting over 25 pounds repetitively with 
the right elbow and that his work position required typing 
and this repetitive action caused right hand pain.  X-rays of 
the right elbow showed a small focus of shrapnel.  

On August 2001 VA dermatologic examination, there were 4 by 
.1-cm and 3 by .1-cm, linear, hypopigmented scars on the 
right posterior elbow.  The scars were not painful on 
palpation and did not interfere with range of motion.  

Private clinical records reveal that in mid-2003, appellant's 
complaints included right upper extremity pain and weakness, 
with occasional intermittent numbness.  Clinically, the right 
elbow had full, normal ranges of motion.  There was lateral 
epicondyle tenderness and grip strength was decreased 
compared to the left hand.  X-rays of the right elbow were 
interpreted as showing a "bone" fragment between the 
proximal radius and ulna.  

On March 2004 VA orthopedic examination, appellant's 
complaints included a painful right elbow, particularly on 
repetitive motion and lifting.  At rest, he had no symptoms.  
He was employed as a real estate investigator with a state 
agency.  Clinically, the right elbow had well-healed scars 
which were nonpainful on palpation.  The right elbow was 
nontender on palpation.  There was no effusion, swelling, or 
erythema in the right elbow.  The right elbow had full ranges 
of motion.  The right upper extremity had "5/5" strength.  
Resisted wrist extension produced no pain at the lateral 
epicondyle.  The examiner opined that review of the claims 
file showed that appellant's right lateral epicondylitis was 
"work-related and not service-connected."

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected right elbow 
disability.  

Limitation of flexion of the major forearm to 100 degrees may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 90 degrees.  A 30 percent 
evaluation requires that flexion be limited to 70 degrees.  A 
40 percent evaluation requires that flexion be limited to 55 
degrees.  A 50 percent evaluation requires that flexion be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Limitation of extension of the major forearm to 45 degrees to 
60 degrees may be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that extension be limited to 75 
degrees.  A 30 percent evaluation requires that extension be 
limited to 90 degrees.  A 40 percent evaluation requires that 
extension be limited to 100 degrees.  A 50 percent evaluation 
requires that extension be limited to 110 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.

A 20 percent evaluation may be assigned when flexion of the 
forearm of the major upper extremity is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5208.

Normal ranges of elbow motion are 0 degrees' extension and 
145 degrees' flexion; and forearm pronation and supination 
are 80 and 85 degrees, respectively.  See 38 C.F.R. § 4.71 
(2004), Plate I.

Since the private and VA clinical evidence, including VA 
orthopedic examinations, revealed full, painless ranges of 
right elbow motion, a higher evaluation would not be 
warranted based on Codes 5206, 5207, or 5208.  In short, the 
service-connected right elbow disability has not been 
clinically shown to result in any significant orthopedic 
functional limitations.  

The Board has considered the appropriateness of other 
potentially applicable Diagnostic Codes for rating the 
service-connected right elbow disability.  However, 
Diagnostic Codes 5209-5212 are inapplicable, since appellant 
does not have any malunion, nonunion, or joint fracture of 
the elbow.  Additionally, Code 5213 is inapplicable, since no 
impairment of forearm supination/pronation was demonstrated.

With respect to the right elbow shell fragment wound residual 
scar, it is reiterated that by a January 2000 decision, a 
hearing officer, in part, assigned a 10 percent evaluation 
for a tender scar of the right elbow, effective April 27, 
1998, and included the scar as a residual of the service-
connected right elbow shell fragment wound.  

Although the available service medical records do not 
specifically describe an actual shell fragment wound to the 
right elbow, a right forearm wound was mentioned therein, 
which would arguably encompass the elbow area.  Also, later 
during service, a burn/abrasion on the right elbow was 
specifically treated.  Initially, a January 1970 rating 
decision granted service connection and assigned a 
noncompensable evaluation for a right elbow scar.  A 
subsequent February 1999 rating decision granted service 
connection and assigned a noncompensable evaluation for 
residuals of a right elbow shell fragment wound with retained 
foreign body, apparently on the basis that a minute metallic 
fragment in the elbow area was radiographically identified in 
the post-service clinical records.  

The VA's schedule for rating skin disorders was revised as of 
August 30, 2002 (See 67 Fed. Reg. 49590-49599 (July 31, 
2002)).  It should be pointed out, however, that the revised 
rating criteria may not be applied to a claim prior to the 
effective date of the amended regulation.  See 38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See 
also Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on 
other grounds by 251 F.3d 166 (Fed. Cir. 1999).  The Board 
will apply the old and the new criteria, whichever are more 
favorable, in this appeal.  

With respect to the applicable rating criteria for scars in 
effect prior to August 30, 2002, a 10 percent evaluation is 
the maximum evaluation assignable under Diagnostic Codes 7803 
and 7804, respectively, for superficial, poorly nourished 
scars with repeated ulceration, or for superficial scars 
which are tender and painful on objective demonstration.  
Scars may be evaluated on the basis of any related limitation 
of function of a bodily part which they affect.  38 C.F.R. 
Part 4, Code 7805 (in effect prior to August 30, 2002).

Under amended Diagnostic Code 7802, for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion, a 10 percent evaluation may be assigned 
for area or areas of 144 square inches (929 sq. cm.) or 
greater.  NOTE (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7803, for scars, superficial, 
unstable, a 10 percent evaluation may be assigned.  NOTE (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7804, for scars, superficial, 
painful on examination, a 10 percent evaluation may be 
assigned.  NOTE (1): A superficial scar is one not associated 
with underlying soft tissue damage.  NOTE (2): In this case, 
a 10-percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule).

Under amended Diagnostic Code 7805, for other scars, rate on 
limitation of function of affected part.

It is apparent that shortly after service, appellant's 
service-connected right elbow scar was clinically described 
as approximately 1-1/4-inch by 3/8, superficial, smooth, 
healed, and asymptomatic.  Even decades later in the early 
1980's, that scar was clinically described as 3-cm long, 
healed, and located over the forearm posteriorly, just below 
the olecranon.  The scar was pliable and nonadherent; and the 
elbow had normal range of motion.  Although employment 
medical records indicate that in the mid-1980's, appellant 
had right elbow pain and an x-ray showed a metallic foreign 
body in the proximal forearm, private medical opinion 
attributed the elbow pain, which was diagnosed as lateral 
epicondylitis, to a 1985 right elbow injury appellant 
sustained at work lifting heavy mail sacks, on the grounds 
that the metallic foreign body was not located in the painful 
area in question.  Additionally, a March 2004 VA medical 
opinion attributed the lateral epicondylitis to appellant's 
work.  After that industrial-related right elbow injury, 
appellant required right elbow surgery in the late 1980's and 
a postoperative scar on the elbow resulted.  However, it is 
significant that neither scar on that elbow has been 
clinically symptomatic, except for slight tenderness of one 
of the scars on August 1998 VA examination (which appears to 
be the underlying basis for the January 2000 hearing 
officer's decision assigning a compensable 10 percent rating 
for the right elbow shell fragment wound).  However, 
subsequent VA examinations revealed that the scarring was 
nontender and otherwise essentially asymptomatic.  Although 
appellant alleges difficulty lifting heavy objects, this 
appears related to the postoperative residuals of lateral 
epicondylits, not the essentially asymptomatic service-
connected shell fragment wound residual scar.  It should be 
pointed out that symptomatology attributable to disabilities 
for which service connection is not in effect may not be 
considered in evaluating the severity of service-connected 
disability for rating purposes, to the extent reasonably 
differentiable therefrom.

In summary, the shell fragment wound residual scar area 
appears to represent stable, superficial scarring, not deep 
unstable scarring, since no underlying soft tissue damage or 
frequent loss of covering of skin over the scarring has been 
clinically shown or even alleged.  Also, the stable, 
superficial scar has not been clinically shown to result in 
limited motion or objectively shown pain.  Additionally, the 
stable, superficial scar area does not result in any limited 
motion/function and clearly does not approximate 1 square 
foot (144 square inches or 929 square centimeters), the 
criteria for a 10 percent evaluation under the amended 
version of Code 7802.  

Thus, under either the old or amended Diagnostic Codes in 
question, the very small, stable, superficial shell fragment 
wound residual scar on the right elbow without functional 
limitation objectively shown does not meet the criteria for 
assigning a higher evaluation.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  However, the service-
connected residuals of a right elbow shell fragment wound 
with scar have not been shown to result in painful motion and 
associated functional loss.  Rather, that disability has been 
shown to be essentially objectively asymptomatic.  Even 
assuming arguendo that the retained foreign body in the right 
elbow area was symptomatic or productive of pain and 
associated symptomatology, it is more than adequately 
compensated for under the 10 percent rating for the service-
connected residuals of a right elbow shell fragment wound.  
There is simply no credible, competent evidence indicating a 
greater degree of functional loss attributable to the 
service-connected residuals of a right elbow shell fragment 
wound than that commensurate with the assigned 10 percent 
rating.  It appears that the shell fragment wound to the 
right elbow represents a relatively static disability 
picture.  

The clinical evidence does not reflect that the service-
connected residuals of a right elbow shell fragment wound 
present such an exceptional or unusual disability picture as 
to warrant consideration of an extraschedular evaluation, for 
the aforestated reasons.  38 C.F.R. § 3.321(b)(1).  Since the 
evidence preponderates against allowance of this appellate 
issue, the benefit-of-the-doubt doctrine is inapplicable, for 
the aforestated reasons.


II.  An Increased Evaluation in Excess of 10 Percent for a 
Right Hand Shell Fragment Wound.

According to appellant's service medical records, he 
sustained multiple shrapnel wounds, including the right hand, 
from enemy small arms fire and grenade.  The wounds were 
debrided.  After appellant was transferred to a stateside 
hospital for further treatment, an examination of that hand 
was negative, except for right hand scarring and radiographic 
findings of a longitudinal fracture at the base of the 2nd 
right metacarpal and a chip fracture of the distal portion of 
the 1st right metacarpal near the carpophalangeal joint.  
Paresthesias distal to the scars on the dorsum of the right 
hand were noted to be of no consequence, and only involved 
some sensory loss.  He received an injection for swelling and 
tenderness over the 1st metacarpophalangeal joint.  There was 
full range of motion and good hand function, and the wounds 
were described as healed on hospital discharge.  On January 
1969 service separation examination, the upper extremities 
were clinically unremarkable, except the right thumb and 
posterior aspect of the right hand each had a 2-inch scar.  A 
history of multiple shrapnel wounds, including the right 
hand, with healed fractures of the 2nd metacarpal and a 
distal metacarpal chip fracture, were noted as "NCD" [not 
considered disqualifying].  

On November 1969 VA orthopedic examination, clinically, the 
right wrist and fingers, including the carpal, metacarpal, 
and interphalangeal joints, all had full, painless ranges of 
motion and appellant was able to appose all fingers to the 
thumb.  Right hand grip strength was normal.  The right hand 
had a 1-1/8-inch by 1/8-inch scar over the dorsum and a 1-
inch by 1/8-inch scar over the dorsal base of the thumb; and 
these scars were described as superficial, smooth, healed, 
nontender, barely visible, and asymptomatic.  

On August 1998 VA orthopedic examination, appellant's 
complaints included that due to his job requiring 
considerable paper work, the right hand was painful and 
occasionally swollen, and fatigued easily.  Clinically, the 
right hand had a sharp, pointy hard piece medially adherent 
to the dorsum of the 2nd metacarpal, approximately 1-1/2-inch 
proximal to the metacarpal head.  This was slightly tender, 
non-swollen, and fixed in place, although the skin moved 
easily over it.  The right hand had full range of motion and 
no atrophy, with full painless right wrist motion.  

In a November 1999 written statement, appellant reported that 
in November 1995, he was involved in a motor vehicular 
accident and as a result of receiving an MRI, began 
experiencing severe pain and numbness in the hand and arm.

During a December 1999 RO hearing, appellant testified as to 
the nature and severity of his disability at issue.  

A June 2001 private electrodiagnostic study revealed left C7 
radiculopathy and left carpal tunnel syndrome.

On August 2001 VA orthopedic examination, appellant reported 
that his work position required typing and this repetitive 
action caused right hand pain.  Clinically, the right wrist 
had good range of motion with normal dorsiflexion and palmar 
flexion.  There was an area of tenderness over the dorsum of 
the hand overlying the 2nd and 3rd metacarpal shafts, which 
appellant referred to as an area of shrapnel.  X-rays of the 
right hand revealed tiny foci of shrapnel in the dorsum 
overlying the 2nd and 3rd metacarpals.

On August 2001 VA dermatologic examination, there was a 3 by 
.1-cm, linear scar on the right hand dorsum and a .3 by .3-
cm, atrophic scar at the base of the right thumb.  The scars 
were not painful on palpation and did not interfere with 
range of motion.  

Private clinical records reveal that in mid-2003, appellant's 
complaints included right upper extremity pain and weakness, 
with occasional intermittent numbness.  Clinically, there was 
right elbow lateral epicondyle tenderness with decreased grip 
strength compared to the left hand.  The right wrist 
exhibited full, normal, painless ranges of motion.  There was 
a palpable metallic fragment over the base of the 2nd 
metacarpal.  X-rays of the right hand were interpreted as 
showing two small "bone" fragments in the dorsum of the 
right hand.  An electrodiagnostic study to rule out right 
carpal tunnel syndrome was recommended.  

On March 2004 VA orthopedic examination, appellant's 
complaints included a painful right hand and elbow, 
particularly on repetitive motion and lifting, and occasional 
numbness in the right hand dorsum.  At rest, he had no 
symptoms.  Clinically, there was no effusion, swelling, or 
erythema in the right hand.  The right wrist and all fingers 
of the right hand had full ranges of motion.  The right upper 
extremity had "5/5" strength.  

The Board has considered the appropriateness of all 
applicable Diagnostic Codes for rating the service-connected 
residuals of a right hand shell fragment wound with fractures 
of the 1st and 2nd metacarpals.  VA amended its regulations 
for rating muscle injury disabilities, 38 C.F.R. §§ 4.55-4.73 
(effective July 3, 1997); and since appellant's claim at 
issue was filed after that date, the amended regulations 
apply.  

The RO originally assigned a 10 percent rating for 
appellant's service-connected residuals of a right hand shell 
fragment wound with fractures of the 1st and 2nd metacarpals 
under Diagnostic Code 5309.  See January 1970 rating decision 
sheet.  Diagnostic Code 5309 provides that the intrinsic 
muscles of the hand include the thenar eminence; short flexor 
opponens, abductor and adductor of the thumb; hypothenar 
eminence; short flexor, opponens and abductor of the little 
finger; 4 lumbricales; and 4 dorsal and 3 palmar interossei.  
Note:  The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  Such a 
disability is to be rated on limitation of motion, with a 
minimum rating of 10 percent.  38 C.F.R. Part 4, Diagnostic 
Code 5309.

The provisions of 38 C.F.R. § 4.56 (2004) state, in pertinent 
part:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist..., evidence 
establishes that the muscle damage is minimal.  

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Additionally, VA amended its regulations pertaining to rating 
ankylosis and limitation of the fingers, including the thumb, 
effective August 26, 2002.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5230).  

In pertinent part, under the old regulations, Diagnostic Code 
5225 provided that favorable or unfavorable ankylosis of the 
index finger of the major hand may be assigned a 10 percent 
evaluation.  Diagnostic Code 5224 provided that favorable 
ankylosis of the thumb of the major hand may be assigned a 10 
percent evaluation or 20 percent for unfavorable ankylosis.  
38 C.F.R. Part 4, Codes 5224 and 5225 (effective prior to 
August 26, 2002).  

Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm.  
It is unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of Diagnostic Code 5152 or 5153.  Ankylosis is 
considered to be extremely unfavorable when all of the joints 
of the finger are in extension or in extreme flexion, or when 
there is rotation and angulation of the bones.  

A 10 percent evaluation for amputation of the index finger of 
the major upper extremity may be assigned if the point of 
amputation is at the distal joint or through the middle 
phlanx.  A 20 percent evaluation requires that the point of 
amputation is at the proximal interphalangeal joint or 
proximal thereto, without metacarpal resection.  A 30 percent 
evaluation requires that the amputation involve metacarpal 
resection with more than one-half of the bone lost.  38 
C.F.R. Part 4, Code 5153 (effective prior to August 26, 
2002).  

A 20 percent evaluation for amputation of the thumb of the 
major upper extremity may be assigned if the point of 
amputation is at the distal joint or through the distal 
phlanx.  A 30 percent evaluation requires that the point of 
amputation is through the proximal phalanx or at the 
metacarpophalangeal joint.  A 40 percent evaluation requires 
that the amputation involve metacarpal resection.  38 C.F.R. 
Part 4, Code 5152 (effective prior to August 26, 2002).  

In pertinent part, under the amended regulations, the ratings 
for Diagnostic Codes 5220-5223 apply to favorable ankylosis 
or limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  See 
Note 3 under the preamble preceding Diagnostic Codes 5216-
5219 and 5220-5223.  38 C.F.R. Part 4, Codes 5220-5223 
(effective August 26, 2002).  Note (4) under the preamble 
preceding Diagnostic Codes 5216-5219 and 5220-5223 also 
applies to evaluation of ankylosis of the thumb.  

Under Diagnostic Code 5229, for limitation of motion of the 
index finger, a zero percent rating is provided where there 
is a gap of less than one inch (2.5 centimeters) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees (for the major or minor 
hand).  A 10 percent rating is warranted for the major or 
minor hand where there is a gap of more than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  38 C.F.R. Part 4, Code 5229 (effective August 26, 
2002).  

Amended Diagnostic Code 5224, for ankylosis of the thumb, and 
Code 5225, for ankylosis of the index finger, are the same as 
the old versions, except a Note underneath the amended codes 
states that a medical determination must consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand. 

Under Diagnostic Code 5228, for limitation of motion of the 
thumb, a 10 percent rating may be assigned for the major or 
minor arm with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent rating 
requires a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. Part 4, Codes 5228 (effective 
August 26, 2002).  

Amended Diagnostic Codes 5152 and 5153, for amputation of the 
thumb or index finger, are the same as the old version.

In summary, the service medical records reflect that 
appellant sustained a relatively slight, right hand shell 
fragment wound that penetrated the dorsum of the right hand, 
causing fractures at the base of the right thumb and index 
finger with resultant scarring.  However, neither the service 
medical records nor post-service clinical evidence indicates 
that there was any loss of deep fascia or muscle substance or 
significant muscle damage, nor was there any functional loss 
of the right wrist or fingers, including the thumb, 
attributable to that wound.  In fact, any residual scarring 
has been clinically described as nontender, nonpainful, well-
healed, and not resulting in any functional limitations.  
Radiographically, the metacarpal fracture sites were not 
shown to have been comminuted, but rather were longitudinal 
or chip fractures of the metacarpal bones, which healed 
without evidence of malunion, bone substance loss, or 
angulation.  His right hand wound may not reasonably be 
characterized as more than a slight injury to the intrinsic 
musculature.  In any event, the right hand shell fragment 
wound involving Muscle Group IX is rated based on limitation 
of motion as Code 5309 directs.

Although appellant complains of occasional right hand 
weakness, pain, or fatigue on repetitive use, and apparently 
there is a shrapnel fragment just under the skin on the 
dorsum of that hand, the 10 percent evaluation in effect 
adequately compensates him for that degree of impairment 
shown.  See 38 C.F.R. §§ 4.10, 4.40, and 4.45 and DeLuca.  
Appellant's employment reportedly involves substantial 
repetive movements of the fingers and a recent private 
clinical record suggests that appellant may possibly have 
right carpal tunnel syndrome.  However, carpal tunnel 
syndrome of the other upper extremity has also been 
clinically reported, and the service medical records did not 
indicate that the right upper extremity shell fragment wound 
involved damage to the median nerve nor was the location of 
the wound proximate to the carpal tunnel area.  
Parenthetically, according to Stedman's Medical Dictionary, 
1725 (26th ed. 1995), carpal tunnel syndrome is defined as 
"entrapment of the median nerve at the wrist, within the 
carpal tunnel."  Again, symptomatology attributable to 
disabilities for which service connection is not in effect 
may not be considered in evaluating the severity of service-
connected disability for rating purposes, to the extent 
reasonably differentiable therefrom.  

Since the evidentiary record reveals that appellant has full, 
painless motion in all fingers of his right hand, the 
criteria for a higher evaluation for the service-connected 
residuals of a shell fragment wound to the right hand would 
not be warranted under either the old or amended provisions 
of 38 C.F.R. § 4.71(a) that pertain to finger amputations, 
limitation of motion, and ankylosis.  

For the foregoing reasons, an increased rating in excess of 
10 percent for the service-connected residuals of a right 
hand shell fragment wound with fractures of the 1st and 2nd 
metacarpals is not warranted.  It appears that the shell 
fragment wound to the right hand represents a relatively 
static disability picture.  The clinical evidence does not 
reflect that the service-connected residuals of a right hand 
shell fragment wound present such an exceptional or unusual 
disability picture as to warrant consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  Since the evidence preponderates 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a right elbow shell fragment wound with scar and an 
increased rating in excess of 10 percent for residuals of a 
right hand shell fragment wound with fractures of the 1st and 
2nd 


metacarpals are denied.  


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


